Exhibit 10.10(a)

June 1, 2014

Krom River Trading AG

Walker House

87 Mary Street

George Town

Grand Cayman KY1-9002

Cayman Islands

Attention: Mr. Giles Hill

 

  Re: Management Agreement Renewals

Dear Mr. Hill:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2015 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Commodity Advisors Portfolio, L.P.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

KR Master Fund L.P.

 

  •  

Spectrum Currency

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:  

/s/ Alice Lonero

 

 

 

Alice Lonero

  Chief Financial Officer KROM RIVER TRADING AG By:  

/s/ Mike Cartier    /s/ Itay SimKin

 

 

Print Name:  

MIKE CARTIER    ITAY SIMKIN

AL/sr  